PER CURIAM.
This case is again before us on remand from the Supreme Court for reconsideration in light of State v. Hammang, 271 Or 749, 534 P2d 501 (1975).
We adhere to our prior analysis of the prosecutorial-knowledge element of the double-jeopardy test of State v. Brown, 262 Or 442, 497 P2d 1191 (1972). However, the Supreme Court’s Hammang decision establishes that the Brown rule does not bar subsequent trial on a charge arising from a single act or trans: action when a former “prosecution” consisted only *301of a guilty plea. Factually, that is the situation in this case.
Former opinion modified. Affirmed.